Exhibit 10.55

CONFIDENTIAL

***INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

PATENT ASSIGNMENT AGREEMENT

This Patent Assignment Agreement is entered into as of the Effective Date (as
defined below), by and between Selten Pharma, Inc., a Cayman Islands company,
having a principal place of business at 751 Laurel St, #520, San Carlos, CA
94070, (“SELTEN”) and VIVUS, Inc., a Delaware company having a principal place
of business at 900 E. Hamilton Ave., Suite 550,  Campbell, California 95008
(“VIVUS”).

BACKGROUND

WHEREAS:

SELTEN and its Affiliates own the Patent Rights as defined below, which include
one or more claims relating to certain drug products containing Tacrolimus and
Ascomycin (as defined below); and

VIVUS desires to obtain and SELTEN desires to assign to VIVUS the Patent Rights
on the financial terms and other conditions set forth below.

NOW, THEREFORE, in consideration of the various promises and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereby agree as follows:

Article 1
Definitions

The terms in this Agreement with initial letters capitalized, whether used in
the singular or the plural, will have the meaning set forth below or, if not
listed below, the meaning designated where first used in this Agreement, and
correlative capitalized terms will have corresponding meanings.

1.1.      “Affiliate”  means, with respect to a specified Party, any corporation
or other entity that directly or indirectly controls, is controlled by, or is
under common control with such Party.  For the purposes of this definition, the
term “control” (including, with correlative meanings, the terms “controlled by”
and “under common control with”) means possession of at least fifty percent
(50%) of the voting stock or other ownership interest of the entity, or the
power to direct or cause the direction of the management and policies of the
entity, or the power to elect or appoint at least fifty percent (50%) of the
members of the governing body of the entity through the ownership of the
outstanding voting securities or by contract or otherwise.

1.2.      “Agreement” means this Patent Assignment Agreement, including its
Attachments, as the





--------------------------------------------------------------------------------

 

 

same may be amended from time to time. 

1.3.      “Ascomycin” means the compound having the systematic (IUPAC) name
(3S,4R,5S,8R,9Z,12S,14S,15R,16S,18R,19R,26aS)-8-ethyl-5,19-dihydroxy-3-{(E)-2-[(1R,3R,4R)-4-hydroxy-3-methoxycyclohexyl]-1-methylvinyl}-14,16-dimethoxy-4,10,12,18-tetramethyl-4,5,6,8,11,12,13,14,15,16,17,18,19,24,25,26,26a-heptadecahydro-3H-15,19-epoxypyrido[2,1-c][1,4]
oxazacyclotriclosine-1,7,20,21(23H)-tetrone and may also be referred to as FK520
or SPI-054.

1.4.      “Bankruptcy” means, with respect to a Party, that:  (a) the Party has
been declared insolvent or bankrupt by a court of competent jurisdiction and
such declaration is not appealable or is not appealed; or (b) a voluntary or
involuntary petition in bankruptcy has been filed in any court of competent
jurisdiction against the Party and such petition has not dismissed within ***
days after filing; or (c) the Party has made or executed an assignment of
substantially all of its assets for the benefit of creditors.

1.5.      “Business Day”  means any day other than a Saturday, Sunday, or a day
that is a national or bank holiday in the United States.

1.6.      “Commercialization” means any and all activities directed to the
manufacture, distribution, marketing, detailing, promotion, selling and, outside
of the United States, securing of reimbursement of Product.  When used as a
verb, “Commercialize” shall mean to engage in Commercialization.

1.7.      “Commercially Reasonable Efforts” means those commercially reasonable
efforts and resources consistent with the usual practices of a company similar
in size and resources to VIVUS in pursuing the development, manufacturing or
Commercialization of a biologic or pharmaceutical product or therapy owned or
licensed by it, with similar product characteristics, which is at a similar
stage of research, development or Commercialization, taking into account
efficacy, safety, proprietary position of the product or therapy, including
patent and regulatory exclusivity, regulatory structure involved including
anticipated or approved labeling and anticipated or approved post-approval
requirements, present and future market and commercial potential including
competitive market conditions and probability of the profitability of the
product or therapy in light of pricing and reimbursement issues, and all other
relevant factors including technical, legal, scientific and/or medical factors
and the unique nature of Product to be developed, manufactured or Commercialized
under this Agreement.

1.8.      “Competing Product” means a product with application in the Field (as
defined below) or a product comprising the Licensed Compound.

1.9.      “Confidential Information”  has the meaning ascribed to such term in
Section 5.2.

1.10.    “Diligent Efforts” means,  with respect to a Party in reference to
commercialization, expending commercially reasonable efforts that are consistent
with the efforts typically expended in the pharmaceutical industry, by companies
similarly capitalized and situated as the Party, considering relevant factors,
for example, technical challenges, market potential, regulatory



2

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

requirements, patient population, profitability and competitive position, as may
be applicable. 

1.11.     “Dollars” means the legal currency of the United States.

1.12.     “Effective Date”  means the date of execution by the last Party to
sign below.

1.13.     “Exchange Rates” means the exchange rates the Parties agree to use to
convert royalty payments in local currency into US dollars.  Exchange rates will
be set quarterly based on the close price exchange rates published in the Wall
Street Journal on the last Business Day of each calendar quarter. The reset
exchange rates shall apply to all royalty payment based on Net Sales recognized
in the same calendar quarter.  The exchange rates shall apply to all royalty
payments related to the Net Sales recognized during the period for which fixed
exchange rate applies independent of the actual invoice date.

1.14.    “FDA” means the United States Food and Drug Administration or any
successor agency in the United States with responsibilities comparable to those
of the United States Food and Drug Administration.

1.15.    “Field” means the treatment, diagnosis, and/or prevention of pulmonary
arterial hypertension (“PAH”) and related vascular diseases.

1.16.     “First Commercial Sale”  means the first sale in an arm’s-length
transaction of a VIVUS Product to a Third Party by VIVUS (or any of its
Affiliates, assignees or licensees) in a country, following receipt of any
necessary Regulatory Approval of the VIVUS Product to permit its marketing in
such country. 

1.17.    “Indication” means any disease or condition listed under the header
“INDICATIONS AND USAGE” of a Product’s approved label upon marketing approval
for the Product by a Regulatory Authority.

1.18.    “Licensed Compound” means each of the compounds Tacrolimus and
Ascomycin, (each, a “Licensed Compound” and collectively, the “Licensed
Compounds”).

1.19.    “Net Sales” for purposes of this Agreement means the amount invoiced or
otherwise billed by VIVUS or its Affiliates or sublicensees (“Selling Party”)
for sales of a VIVUS Product to a Third Party purchaser, less the following
(collectively, “Net Sales Deductions”):

(a)       discounts actually given on a VIVUS Product, including cash, trade and
quantity discounts, price reduction or incentive programs (including sales
coupons and co-payment programs), retroactive price adjustments with respect to
sales of such VIVUS Product, and charge-back payments;

(b)       credits, refunds, returns or allowances actually allowed, paid,
received or given, including credits, allowances, discounts and rebates to, and
chargebacks from the account of customers for nonconforming, damaged, rejected,
outdated and returned, withdrawn or



3

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

recalled VIVUS Product or on account of retroactive price reductions affecting
such VIVUS Product;

(c)       rebates, reimbursements, administrative fees or similar allowances
actually granted to managed health care organizations or to federal, state and
local governments in the VIVUS Territory or any other organization that utilizes
any governmental discount program with respect to a VIVUS Product;

(d)       inventory management agreement (IMA) fees, wholesaler fees, and
specialty pharmacy charges, in each case, to the extent specifically
attributable to the applicable VIVUS Product;

(e)       freight, postage, shipping and insurance charges actually allowed or
paid for delivery of a VIVUS Product, to the extent billed as a separate line
item by the Selling Party to the Third Party purchaser;

(f)       taxes, duties or other governmental charges imposed on the sale of a
VIVUS Product and actually paid by the Selling Party (as adjusted for rebates
and refunds, but specifically excluding taxes based on net income of the Selling
Party), to the extent billed as a separate line item by the Selling Party to the
Third Party purchaser;

provided that all of the foregoing deductions shall be calculated in accordance
with then-current generally accepted accounting principles in the Unites States,
consistently applied during the applicable calculation period throughout the
Selling Party’s organization (“GAAP”).  To the extent that Net Sales Deductions
are based on estimates, such estimates will be adjusted to actual on a periodic
basis.

A sale of a VIVUS Product is deemed to occur in accordance with GAAP.  

For sake of clarity and avoidance of doubt, the transfer of a VIVUS Product by a
Selling Party or one of its Affiliates to another Affiliate of such Selling
Party or to a sublicensee of such Selling Party for resale shall not be
considered a sale; in such cases, Net Sales shall be determined based on the
amount invoiced or otherwise billed by such Affiliate or sublicensee to an
independent Third Party, less the Net Sales Deductions allowed under this
Section.

1.20.    “NDA” means a New Drug Application, as defined in the United States
Federal Food, Drug and Cosmetic Act.

1.21.    “Net Sales Deductions” has the meaning set forth in the definition of
“Net Sales” in this Article 1. 

1.22.    “Party” means SELTEN or VIVUS, as referred to individually. “Parties”
means SELTEN and VIVUS, as referred to collectively.

1.23.    “Patent Office” means the United States Patent and Trademark Office,
European Patent



4

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Office, or other government agency or office responsible for the examination of
patent applications or granting of patents in a country, region, or
supra-national territory.

1.24.    “Patent Rights” means those patents and patent applications owned by
SELTEN or its Affiliates set forth in Attachment 1, including, without
limitation, any and all: (a) continuations, continuations-in-part, requests for
continued examination, divisions, renewals, substitute applications, and all
patents granted thereon, and (b) reissues, reexaminations and extensions or
restorations by existing or future extension or restoration mechanisms; and (c)
any foreign counterparts of the foregoing.

1.25.    “Prosecute” means, in reference to any Patent Rights, to prosecute,
maintain, defend, and take any other action with respect to the Patent Rights in
any Patent Office.

1.26.    “Product”  means pharmaceutical compositions containing a Licensed
Compound, in the form, formulation, and dosage strength(s) as defined in the NDA
approved by the FDA or in the approval of any other Regulatory Authority and any
other improvements, line extensions, delivery mechanisms, dosage strengths,
formulations, or forms as may be approved in the future by the FDA or other
Regulatory Authority, in each case, that contain a Licensed Compound alone or in
combination with one or more other active ingredients.

1.27.    “Regulatory Approval” means receipt of all official approvals from the
applicable Regulatory Authority or other government, pricing, and/or health
authorities in a jurisdiction (country or supra-national organization), such as
the FDA or EMA, required for the use or sale of a VIVUS Product for a particular
Indication in such jurisdiction, including any approvals for importation,
manufacture, pricing, and/or reimbursement where necessary.  For the avoidance
of doubt, a notice of approvability or an approvable letter from such a
Regulatory Authority shall not be deemed an approval.  

1.28.    “Regulatory Drug Application” means a new drug application or product
license application or its equivalent filed with and accepted by the FDA after
completion of human clinical trials to obtain marketing approval for a Product,
or any comparable application filed with and accepted by the Regulatory
Authority of a country or jurisdiction other than the United States.

1.29.    “Regulatory Authority” means any applicable supranational, European
Union, federal, national, regional, state or local regulatory agency,
department, bureau, commission, council or other government entity with
authority over the development, manufacture, use, marketing and/or sale
(including approval of NDAs and other Regulatory Applications) of a
pharmaceutical Product in any regulatory jurisdiction throughout the world,
including without limitation, the FDA in the United States.

1.30.    “SELTEN Know-How” means all Information that is Controlled as of the
Effective Date or during the Term by SELTEN or its Affiliates that relates to
any Product in the Field or the research, development, manufacture, use or sale
of a Product in the Field in the VIVUS Territory, including but not limited to
any notes, records, data, reports, formulations, study



5

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

designs, and protocols, in each case related to a Licensed Compound.

1.31.    “Stanford Agreement” shall mean the Exclusive Agreement between The
Board of Trustees of the Leland Stanford Junior University and Selten Pharma,
Inc. having effective date October 25, 2015 as amended from time to time.

1.32.    “Term” has the meaning ascribed to such term in Section 8.1.

1.33.    “Third Party” means any Person other than a Party or any of its
Affiliates.

1.34.    “Tacrolimus” means the compound having the systematic (IUPAC) name [3S-
[3R*[E(1S*,3S*,4S*)],4S*,5R*,8S*,9E,12R*,14R*,15S*,16R*,18S*,19S*,26aR*]]-
5,6,8,11,12,13,14,15,16,17,18,19,24,25,26,26a-hexadecahydro-5,19-dihydroxy-
3-[2-(4-hydroxy-3-methoxycyclohexyl)-1-methylethenyl]-14,16-dimethoxy-4,10,
12,18-tetramethyl-8-(2-propenyl)-15,19-epoxy-3H-pyrido[2,1-c][1,4]
oxaazacyclotricosine-1,7,20,21(4H,23H)-tetrone, monohydrate and also may be
referred to as FK506 or SPI-026.

1.35.    “VIVUS Product” means a Product sold by or on behalf of VIVUS.  

1.36.    “VIVUS Territory” means worldwide.

Article 2
Assignment of Patents and License to Know-How

2.1.     Assignment of Patent Rights.  As of the Effective Date and subject to
the terms and conditions of this Agreement,  SELTEN shall and hereby does agree
to transfer and assign, and shall cause its applicable Affiliates to transfer
and assign, to VIVUS all of SELTEN’s and its Affiliates’ rights, title and
interest in and to the Patent Rights, including (i) the right to exclusively or
non-exclusively license, sublicense, claim priority to, prosecute, assign and/or
otherwise exploit the Patent Rights, without accounting to SELTEN and without
payment of consideration to SELTEN other than as set forth herein; and (ii) all
causes of action and enforcement rights for the Patent Rights, including all
rights to pursue damages, injunctive relief and other remedies for past and
future infringement of the Patents Rights.

2.2.     Assignment of Orphan-Drug Designation.  As of the Effective Date and
subject to the terms and conditions of this Agreement, SELTEN shall and hereby
does agree to transfer and assign, and shall cause its applicable Affiliates to
transfer and assign, to VIVUS all of SELTEN’s and its Affiliates’ rights, title
and interest in and to any orphan-drug designation it holds in any Licensed
Compound, including but not limited to the orphan drug designation for
tacrolimus designated on March 16, 2015.

2.3.     Confirmatory Documentation.    Promptly after the Effective Date,
SELTEN shall execute, and cause its applicable Affiliates to execute, a
confirmatory assignment of the Patent Rights substantially in the form attached
as Attachment 2 hereto for VIVUS’s recordation with Patent Offices and agrees to
execute all other documents reasonably requested by VIVUS and



6

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

reasonably necessary to evidence with any Patent Office the transfer of said
Patent Rights to VIVUS.  VIVUS shall be solely responsible at its own expense
for notifying any Patent Offices or other appropriate government agencies of the
transfer of ownership of the Patent Rights, and for formally recording
documentation of the assignment of the Patent Rights in any Patent Offices, and
VIVUS assumes all risk associated with any failure to timely do so with respect
to any Patent Rights.  Without limiting the foregoing, SELTEN agrees to use
Diligent Efforts to assist VIVUS, at VIVUS’s expense, to secure VIVUS’s rights
in the Patent Rights in any and all countries where they are now issued or
pending, including the execution of all assignments and all other instruments
which VIVUS considers reasonably necessary or appropriate in order to perfect
the assignment and conveyance to VIVUS, its successors and assigns of the sole
and exclusive right, title and interest in and to such Patent Rights.  SELTEN
also agrees to use Diligent Efforts to transfer to VIVUS any ownership or
beneficial interest it holds in any orphan-drug designation for Tacrolimus,
including but not limited to submitting any information or statement required by
21 CFR §316.27.

2.4.     License to SELTEN Know How.  As of the Effective Date and subject to
the terms and conditions of this Agreement, SELTEN hereby grants to VIVUS an
exclusive (even as to SELTEN) license under the SELTEN Know-How (i) to use,
distribute, import, promote, market, sell, offer for sale, and otherwise
commercialize Products in the Field in the VIVUS Territory; (ii) to conduct
development activities in support of Regulatory Approval of a Product in the
VIVUS Territory; and (iii) to otherwise exploit the Patent Rights.

2.5.     No Implied Licenses.  Except as expressly granted herein, no license or
any other right is granted by a Party under any of its patents or any other
intellectual property rights to the other Party.

2.6.     Exclusivity.

(a) SELTEN hereby covenants that neither it nor its Affiliates will, directly or
indirectly (including via a license with a Third Party), begin a phase II study
on a Competing Product earlier than *** years from the Effective Date. 

(b) The Parties acknowledge that a failure to comply with the provisions of this
Section 2.6  shall constitute a material breach of this Agreement.

2.7       Right of First Refusal.  During the term of this Agreement, VIVUS will
have a right of first refusal (the “ROFR”) with respect to any license, sale,
assignment, transfer or other disposition by SELTEN of any material portion of
intellectual property related to any Competing Product(s) conceived or developed
by SELTEN either alone or in collaboration with a Third Party.  SELTEN will
first provide VIVUS with written notice of such Competing Product in sufficient
detail to allow VIVUS to evaluate the Competing Product. VIVUS shall have ***
days from receipt of such notice to provide SELTEN written notice of VIVUS’s
intent to pursue a license and if so, the parties shall negotiate, in good
faith, a mutually agreeable license for the Competing Product.  If the Parties,
acting in good faith, are unable to negotiate a license to the Competing Product
within *** days from SELTEN’s receipt of VIVUS’s written notice (the





7

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

“Negotiation Period”),  SELTEN agrees that it will not license the Competing
Product to a Third Party on terms more favorable than those last offered to
VIVUS for *** from the end of the Negotiation Period, and without first offering
the more favorable terms to VIVUS and allowing VIVUS to consider such terms for
*** days. 

Article 3
Financials and Reporting

3.1.     Upfront Payment.    VIVUS shall pay to SELTEN a one-time,
non-refundable, non-creditable, upfront payment of *** Dollars ($***), which
amount will be due upon execution of this Agreement and payable within *** days
thereafter.    

3.2.     Early Termination for Formulation Failure. In the event VIVUS has been
unable to develop a formulation for Tacrolimus that is suitable for phase II
studies, as determined by VIVUS and at VIVUS’s sole discretion, by ***,  ***,
VIVUS will terminate this Agreement subject to Sections 8.2 and 8.3.

3.3.     Milestone Payments.  VIVUS shall make each of the one-time milestone
payments indicated below to SELTEN upon the achievement by VIVUS of the
corresponding milestone event:

SELTEN Regulatory/Development Milestone Event*

Payment

 

 

***

$*****

***

$*****

***

$***

***

$*****

SELTEN Sales Milestone Event

 

***

$*****

***

$*****

***

$*****

 

*    These milestone payments by VIVUS to SELTEN will be applicable to either
Licensed Compound; provided that such milestone payments shall not exceed ***
dollars ($***) in the aggregate.

**  These milestone payments by VIVUS to SELTEN are payable, at VIVUS’s sole
option, in all cash or a combination of cash and freely tradeable common stock
of VIVUS (the “Payment Option”); provided that in no event shall the payment of
common stock exceed *** percent (***%) of the aggregate amount of such milestone
payments.  For the sake of clarity, VIVUS may exercise the Payment Option for
each of the milestone payments. 





8

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Each milestone payment in this Section 3.3 shall be paid only once.  The maximum
total amount of payment to SELTEN pursuant to this Section 3.3 shall be ***
dollars ($***).  VIVUS shall notify and pay to SELTEN the applicable milestone
payment together with the delivery of the quarterly report pursuant to Section
3.6 for the calendar quarter in which the applicable milestone event was
achieved.  For clarity, in the event that more than one (1) of the ***
thresholds is achieved in a calendar year, VIVUS shall owe each of the
corresponding payments.  Each milestone payment hereunder shall be made by wire
transfer of immediately available funds into an account designated in writing by
SELTEN.  Each such milestone payment is non-refundable and non-creditable
against any other payments due hereunder.    VIVUS shall use Diligent Efforts to
deliver to SELTEN a courtesy copy of the same report that VIVUS provides to
STANFORD under Clause 8.1 of the Stanford Agreement.

3.4.     Royalty Payments to SELTEN

3.4.1.     VIVUS shall pay to SELTEN, on a quarterly basis beginning with the
*** ending after the Execution Date, royalties calculated as a percentage of Net
Sales of a VIVUS Product in the Field in the VIVUS Territory as follows
(“Royalty Payments”):

Aggregate Net Sales of a Product in a calendar year in the Field in the VIVUS
Territory

Royalty Rate

***

***%

***

***%

***

***%

 

3.4.2.     Such royalties shall be payable, on a country-by-country and
Product-by-Product basis, beginning on the First Commercial Sale of a VIVUS
Product in a particular country and ending on the later of (i) *** years after
the First-Commercial Sale in such country, or (ii) the date of expiration of the
last-to-expire Patent Right having an issued claim covering the VIVUS Product in
such country.   

3.4.3.     VIVUS shall have the option to terminate VIVUS’s milestone and
royalty payment obligations under Sections 3.3 and 3.4, and to fully pay up the
remaining consideration for the assignment of the Patent Rights hereunder, upon
making a lump-sum payment to SELTEN in an amount equal to: (i) *** Dollars
($***) if paid on or before the *** day anniversary of Regulatory Approval in
the U.S. or (ii) *** Dollars ($***) if paid on or before the *** month
anniversary of the first commercial sale of a VIVUS Product to a Third Party
(the “Buyout Amount”). 

3.4.4.     During the Term, from the Effective Date until such time as VIVUS
pays the Buyout Amount to SELTEN, VIVUS shall use Commercially Reasonable
Efforts to commercialize each VIVUS Product in each country where VIVUS receives
Regulatory Approval for such VIVUS Product.  Upon payment of the Buyout Amount,
VIVUS’s milestone and royalty payment obligations shall terminate.





9

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

3.4.5.     In the event of an uncured material breach of Section 2.6  VIVUS
shall owe no royalties or milestones to SELTEN for any VIVUS Product sold during
a calendar quarter in which a Competing Product is sold by SELTEN or its
Affiliates in the VIVUS Territory.

3.5.     Royalty Reduction.  In the event the manufacture or Commercialization
of a VIVUS Product, disclosed and claimed in Patent Rights set forth in
Attachment 1 or included in the Licensed Patent as defined in the Stanford
Agreement, in the VIVUS Territory would necessarily infringe the issued patents
of any Third Party absent a license thereunder and VIVUS must obtain a
royalty-bearing license under such patents, then VIVUS may deduct such Third
Party royalty payments from the Royalty Payments due to SELTEN pursuant to
Section 3.4 with respect to a particular VIVUS Product in a particular country
in the VIVUS Territory, provided that in no event shall the amount paid to
SELTEN during any calendar year be reduced to a royalty rate that is less than
***% of the Royalty Rate due under 3.4.1.  For clarity, such royalty reduction
shall not be applicable to the royalty due to Stanford pursuant to the Exclusive
Agreement.

3.6.     Royalty Payments and Report.   Royalty payments are due and payable in
Dollars *** days after the end of each calendar quarter.  Each payment of
royalties due under this Agreement will be accompanied with a report setting
forth, on a Product-by-Product and country-by-country basis, the number of units
of VIVUS Product sold by VIVUS, its Affiliates and licensees during the
applicable calendar quarter, gross sales of VIVUS Product in the applicable
country during such calendar quarter, a calculation of Net Sales in the
applicable country showing the itemized deductions to the extent practicable
provided for in the definition of “Net Sales” during such calendar quarter. This
report shall also include the Exchange Rates set for in Section 1.13 and other
methodology used in converting Net Sales into Dollars, from the currencies in
which sales were made in order to determine the appropriate royalties owed to
SELTEN for Net Sales of VIVUS Products during such calendar quarter, with all
such amounts reflected in United States Dollars. VIVUS and its Affiliates and
licensees shall keep complete and accurate records in sufficient detail to
enable the royalties payable hereunder to be determined.

3.7.     Records; Inspection.    VIVUS shall keep, and shall cause its
Affiliates and licensees to keep, for a period of not less than *** years, true
and complete records relating to the determination of Net Sales of VIVUS
Products and the royalties due to SELTEN pursuant to Section 3.4.  SELTEN shall
have the right, at its sole expense, during the Term following the First
Commercial Sale of any VIVUS Product and following reasonable notice, to inspect
through an independent accountant reasonably acceptable to VIVUS during regular
business hours, the records of VIVUS (or its Affiliates or licensees) relating
to the sales of any VIVUS Products; provided, however, that such inspection
shall not (i) take place more often than once each calendar year and (ii) audit
any records that date prior to the date of the last inspection under this
Section, and further provided that, such accountants shall in strict confidence
and report to SELTEN only as to the accuracy of the royalty statements and
payments and the amount of any underpayment.  Copies of such reports shall be
supplied to VIVUS.  If any audit or inspection of VIVUS’s records reveals an
underpayment by VIVUS, VIVUS shall make payment to SELTEN of an amount equal to
such underpayment within *** days following



10

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

notification by SELTEN to VIVUS of the amount underpaid.  In the event that
there has been an underpayment greater than or equal to *** percent (***%),
VIVUS shall reimburse SELTEN for the reasonable costs of the relevant audit or
inspection.

3.8.     Methods of Payment.  All royalties, milestones and other payments to be
made by VIVUS to SELTEN in cash hereunder shall be made by wire transfer from a
banking institution in the United States in Dollars in accordance with
instructions given in writing by SELTEN.  All cash payments shall be made in
immediately available funds by electronic transfer by VIVUS, to the bank account
identified below or such other bank account as SELTEN may designate in writing
to VIVUS.  Any payments due and payable under this Agreement on a date that is
not a Business Day may be made on the next Business Day.

Payment instructions are as follows:

***

***

***

***

***

***

***

***

***

***

***

***

 

3.9.     Delay in Payment.  In case of any delay in payment by VIVUS to SELTEN,
interest on the overdue payment will accrue at *** as reported in The Wall
Street Journal, as determined for each month on the last Business Day of that
month, plus *** percent (***%), assessed from the day payment was initially
due.  The foregoing interest will be due from VIVUS without any notice of
delinquency from SELTEN.

3.10.   Taxes.

3.10.1.     VIVUS will make all payments to SELTEN under this Agreement without
deduction or withholding for taxes except to the extent that any such deduction
or withholding is required by law in effect at the time of payment.

3.10.2.     Any tax required to be withheld on amounts payable under this
Agreement will promptly be paid by VIVUS on behalf of SELTEN to the appropriate
governmental authority, and VIVUS will furnish SELTEN with proof of payment of
such tax.  Any such tax required to be withheld will be an expense of and borne
by SELTEN.

3.10.3.     VIVUS and SELTEN will cooperate with respect to all documentation
required by any taxing authority or reasonably requested by VIVUS to secure a
reduction in the rate of applicable withholding taxes.



11

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Article 4
Prosecution and Enforcement of Assigned Patents

4.1.     Prosecution and Enforcement.    As of the Effective Date of this
Agreement, VIVUS will become responsible for Prosecuting and enforcing the
Patents Rights at VIVUS’s sole cost and expense.    

4.2.     Cooperation.  As of the Effective Date, SELTEN shall use best efforts
to cooperate with VIVUS to effect the transfer of the right to Prosecute the
Patent Rights before Patent Offices and initiate any enforcement actions,
including by executing all lawful documents required to vest title to the Patent
Rights in VIVUS.  SELTEN will use best efforts to assist VIVUS in every
reasonable way in the procurement, maintenance, enforcement and defense of the
Patent Rights, including the disclosure to VIVUS of all pertinent information
and data with respect thereto, the execution of all lawful oaths, assignments,
declarations and all other instruments which VIVUS shall deem necessary in order
to apply for and obtain such rights and in order to assign and convey to VIVUS,
its successors and assigns the sole and exclusive rights, title and interest in
and to such Patent Rights.

4.3.     Reimbursement of Transitional Prosecution Costs.    From the Effective
Date of this Agreement until such time during the Term that any Patent Office
having jurisdiction over any Patent Rights officially recognizes VIVUS as the
owner of such Patent Rights, SELTEN shall follow VIVUS’s reasonable directions
with respect to the Prosecution of the Patent Rights, and VIVUS shall reimburse
SELTEN for all reasonable, documented out-of-pocket costs expended in connection
therewith.

Article 5
Confidential Information

5.1.     Public Announcements.  The existence and the terms of this Agreement
shall be treated by each Party as the other Party’s Confidential Information. 
The Parties hereby consent to issuing the joint press release appended to this
Agreement as Attachment 3,  following execution of the Agreement.  Otherwise,
neither Party shall originate any publicity, news release, public announcements,
or public disclosures, written or oral, whether to the public or press,
stockholders or otherwise, relating to this Agreement, including its existence,
the subject matter to which it relates, performance under it or any of its
terms, save only such announcements that are required to be made by law,
regulations, the rules of a securities exchange, or the order of a court or
other governmental body of competent jurisdiction or that are otherwise agreed
to by the Parties. The Parties shall use Diligent Efforts to keep such
announcements brief and factual.  If a Party decides to make such an
announcement, required by law regulations, court order, or the rules of a
securities exchange, or desires to make any other public disclosure relating to
this Agreement, it shall give each other Party at least *** Business Days
advance notice, where practicable, of the proposed text of the announcement or
disclosure so that each other Party shall have an opportunity to comment. To the
extent that a reviewing Party reasonably requests the deletion of any
information in the proposed text, the disclosing Party shall delete such
information unless, in the reasonable opinion of the disclosing Party’s legal
counsel, such confidential information is legally required to be fully
disclosed. Nothing herein shall prevent a Party from re-disclosing any factual
information that has previously been disclosed to the public,



12

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

provided that such information remains accurate.

5.2.     Confidentiality.  The Parties acknowledge that it may be necessary or
desirable for them to share certain proprietary or confidential information or
material (“Confidential Information”) to facilitate their performance
hereunder.  Each Party agrees to keep the other party’s Confidential Information
received during the Term of this Agreement in confidence and not to disclose it
to any Third Party or use the other Party’s Confidential Information for any
purpose other than for purposes hereunder, without the prior written consent of
the other Party.  The obligation of confidentiality shall continue for a period
of *** years from the date of execution of this Agreement.  Each Party may
disclose the other Party’s Confidential Information to its employees and
consultants, and employees and consultants of its Affiliates, who have a need to
know such information and are bound by obligations of confidentiality and
non-use similar to those herein.  Without limitation, each Party agrees to take
commercially reasonable precautions to prevent the unauthorized disclosure to
any Third Party of the Confidential Information received from another Party
hereunder.  In order to be deemed confidential, the Confidential Information
shall be supplied to the receiving Party in written form and identified as being
confidential or, if disclosed orally, shall be confirmed in writing as being
confidential within *** days of its oral disclosure.  Upon termination of this
Agreement or at the disclosing Party’s reasonable request, a receiving Party
shall promptly return or destroy all copies of the disclosing Party's
Confidential Information, except that one (1) copy may be retained in archival
legal files for the receiving Party to ensure compliance hereunder.  The
receiving Party’s obligation of confidentiality hereunder, however, shall not
apply to Confidential Information that:  (a) at the time of disclosure to the
receiving Party is published, known publicly or is otherwise in the public
domain; (b) after disclosure to the receiving Party is published or becomes
known publicly or otherwise becomes part of the public domain through no fault
of the receiving Party; (c) prior to the time of disclosure to the receiving
Party, was known to the receiving Party as evidenced by its written records; (d)
has been or is disclosed to the receiving Party in good faith by a Third Party
who was not, or is not, under any obligation of confidentiality to the other
Party at the time the Third Party discloses to the receiving Party; or (e) is
independently developed by or on behalf of the receiving Party without reliance
on the Information received hereunder as evidenced by its written
records.  Nothing herein, however, shall prohibit a receiving Party from
disclosing a disclosing Party’s Confidential Information to the extent it is
required to be disclosed by law, regulation, rules of a securities exchange, or
order of a court or other governmental body of competent jurisdiction, provided
that the receiving Party gives the disclosing Party, prior to making any legally
required disclosure, prompt notice of such requirement and an opportunity to
intervene to protect or limit the disclosure.

5.3.     SEC Filings and Other Disclosures.  In addition to the disclosures that
are permitted under Section 5.1 and that are permitted generally for
Confidential Information pursuant to Section 5.2, a Party may disclose the terms
of this Agreement and any information resulting from the activities contemplated
by this Agreement (a) to the extent required to comply with the applicable rules
and regulations promulgated by the United States Securities and Exchange
Commission or similar security regulatory authorities in other countries, (b) to
comply with the applicable rules of a securities exchange, or (c) in connection
with a prospective acquisition,





13

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

merger, financing or license for such Party, to prospective acquirers or merger
candidates or to existing or potential investors or licensees who are under an
obligation of confidentiality substantially consistent with the terms hereof.

Article 6
Representations and Warranties

6.1.      Representations, Warranties of Each Party.  Each Party hereby makes
the following representations, warranties and covenants:

6.1.1.     Authority.  As of the Effective Date, it has the full right, power
and authority to enter into this Agreement;  this Agreement has been duly
executed by such Party and constitutes a legal, valid and binding obligation of
such Party, enforceable in accordance with its terms; and

6.1.2.     No Conflicts.  The execution, delivery and performance of this
Agreement by such Party does not conflict with any material agreement,
instrument or understanding, oral or written, to which it is a party or by which
it is bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it.

6.2.      Additional Representations and Warranties of SELTEN.  In addition to
the representations and warranties made by SELTEN under Section 6.1,
 SELTEN further represents and warrants that:

6.2.1.     SELTEN has the right to assign the Patent Rights on behalf of it and
its applicable Affiliates, and neither SELTEN nor any of its Affiliates has
previously assigned, transferred, conveyed or otherwise encumbered the rights,
title and interest in the Patent Rights, and there are currently no existing
license agreements to which SELTEN or any of its Affiliates is a party for such
Patent Rights;

6.2.2.     SELTEN has not received written notice of any claim or threatened
claim by any Third Party that (i) such Third Party has any rights to the Patent
Rights or (ii) any issued patents within the Patent Rights are invalid or
unenforceable;

6.2.3.     To SELTEN’s knowledge as of the Effective Date, there is no
litigation threatened, impending or existing against SELTEN or to which SELTEN
is a party relating to the Patent Rights;  

6.2.4.     To SELTEN’s knowledge as of the Effective Date, SELTEN is not aware
of any claim of infringement of any patents owned or controlled by
SELTEN existing as of the Effective Date of this Agreement, that are not
included in the Patent Rights and which SELTEN could assert against VIVUS
regarding its sales of any product;

6.2.5.     Contingent upon SELTEN’s receipt of the Upfront Payment set forth in
Section





14

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

3.1, SELTEN hereby covenants not to assert against VIVUS in any court or other
body of competent jurisdiction an infringement claim alleging that any claim of
any patent or patent application, that is owned by SELTEN as of the Effective
Date or in the future, whether such patent claim has issued as of the Effective
Date of this Agreement or issues thereafter from an application owned by SELTEN
pending as of the Effective Date or in the future,  covers the Product or its
use in the Field.      For the avoidance of doubt, the foregoing covenant
extends to any process for manufacturing any Product, any composition of a
Licensed Compound,  and any use of a Product in the Field.   Further for the
avoidance of doubt, the foregoing covenant extends to any patents owned by any
Affiliates of SELTEN; 

6.2.6.     During the Term of this Agreement, SELTEN will comply in all material
respects with all applicable laws and regulations concerning SELTEN’s
obligations under this Agreement: and

6.2.7.     SELTEN has not received any communication from the FDA indicating
that the orphan designation for Tacrolimus for the treatment of pulmonary
arterial hypertension will be withdrawn, challenged or otherwise revoked and
SELTEN has no knowledge of any Third Party that has filed an IND for Tacrolimus
for the treatment of pulmonary arterial hypertension.

6.3.      Additional Representations and Warranties of VIVUS.  In addition to
the representations and warranties made by VIVUS under Section 6.1,
 VIVUS further represents and warrants that: 

6.3.1.     During the Term of this Agreement, VIVUS will comply in all material
respects with all applicable laws and regulations concerning the development,
commercialization, manufacture, use, distribution, and sale of Products; and

6.3.2.     During the Term of this Agreement, VIVUS will comply in all material
respects with all applicable laws and regulations concerning VIVUS’s obligations
under this Agreement.

6.3.3.     VIVUS will use Commercially Reasonable Efforts in completing
development and regulatory activities for a Licensed Compound in the VIVUS
Territory.

6.4.      No Implication by  SELTEN.  Except as expressly stated herein, nothing
in the Agreement will be construed as:

(a)     a warranty or representation by SELTEN as to the enforceability,
validity or patentability or scope of any of the Patent Rights;  

(b)     a warranty or representation by SELTEN that any Product or any other
thing that has been or will be made, used, sold, offered for sale, or imported
under any Patent Rights is or will be free from infringement of any patents or
other intellectual property rights of any Third Parties or Affiliates of SELTEN;
 or

(c)     a warranty or representation by SELTEN that any Patent Rights cover any
Products.





15

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

6.5.     Disclaimer of Warranties. EXCEPT AS EXPRESSLY SET FORTH IN THIS
agreement, NEITHER OF THE PARTIES MAKES ANY REPRESENTATIONS OR EXTENDS ANY
WARRANTIES OR CONDITIONS OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO
ANY PATENT RIGHTS TRANSFERRED HEREUNDER,  INCLUDING, BUT NOT LIMITED TO, ANY
WARRANTY OF ENFORCEABILITY, VALIDITY, PATENTABILITY, NONINFRINGEMENT, OR
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

Article 7
Indemnification and Insurance

7.1.      Indemnification.

7.1.1     Indemnification by VIVUS.  Subject to Section 7.2,  VIVUS shall
indemnify, defend and hold harmless SELTEN and its Affiliates, and their
respective directors, officers, employees and agents (each, a “SELTEN
Indemnified Party”) from and against any and all liability, loss, damage,
expense (including reasonable and necessary attorneys’ fees and expenses) and
cost (collectively, “Liability”) arising out of or relating to claims of any
nature by any Third Parties:    (a) arising out of or relating to any breach by
VIVUS of any of its representations, warranties or covenants set forth herein;
or (b) relating to the development, commercialization, administration, use or
manufacture of, or any other activity involving, any Product by or on behalf of
VIVUS before, on, or after the Effective Date, except, in each case (a) and (b),
to the extent caused in whole or in part by the gross negligence or willful
misconduct of a SELTEN Indemnified Party.

7.1.2     Indemnification by SELTEN.   Subject to Section 7.2,  SELTEN will
indemnify, defend and hold harmless VIVUS and  its Affiliates, and their
respective directors, officers, employees and agents (each, a “VIVUS Indemnified
Party”) from and against any and all Liability arising out of or relating to
claims of any nature by any Third Parties arising out of or relating to any
breach by SELTEN of any of its representations, warranties or covenants set
forth herein, except, in each case, to the extent caused by the gross negligence
or willful misconduct of a VIVUS Indemnified Party. 

7.2        Conditions to Indemnification.  If either a SELTEN Indemnified Party
or a VIVUS Indemnified Party (each, an “Indemnified Party”) intends to claim
indemnification under Article 7, the Indemnified Party shall (a) give the other
Party (the “Indemnifying Party”) reasonably prompt written notice of any
Liability in respect of which the Indemnified Party intends to claim such
indemnification, (b) reasonably cooperate with the Indemnifying Party at the
Indemnifying Party’s request and expense, in the defense or settlement of the
claim, and (c) give the Indemnifying Party the right to control the defense or
settlement of the claim, except that the Indemnifying Party shall not enter into
any settlement that adversely affects the Indemnified Party’s rights or
obligations under this Agreement without the Indemnified Party’s prior express
written consent, which will not be unreasonably withheld or delayed.  The





16

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Indemnified Party may participate in the defense or settlement of any such claim
at its own expense with counsel of its choosing.  Notwithstanding the foregoing,
any failure of the Indemnified Party to comply with the provisions of this
Section 7.2 will not relieve the Indemnifying Party of any defense or indemnity
obligations hereunder except to the extent that the Indemnifying Party is
prejudiced by such failure.

7.3        Limitations of Indemnification.    SUBJECT TO AND WITHOUT LIMITING
THE INDEMNIFICATION OBLIGATIONS OF EACH PARTY WITH RESPECT TO THIRD PARTY CLAIMS
UNDER SECTION 7.1, NEITHER PARTY NOR ANY OF ITS AFFILIATES WILL BE LIABLE TO THE
OTHER UNDER ANY CONTRACT, WARRANTY, NEGLIGENCE, TORT, STRICT LIABILITY OR OTHER
LEGAL OR EQUITABLE THEORY FOR ANY SPECIAL, INDIRECT, INCIDENTAL, PUNITIVE OR
CONSEQUENTIAL DAMAGES OR FOR LOST PROFITS, MILESTONES OR ROYALTIES, ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ITS SUBJECT MATTER.

Article 8
Term and Termination

8.1        Term.  The term of this Agreement will commence on the Effective Date
and will extend, unless this Agreement is terminated earlier in accordance with
this Article 8, until the later of (i) the expiration of all Patent Rights or
(ii) the expiration of the Stanford Agreement (the “Term”). 

8.2        Early Termination.  Subject to Section 3.2, VIVUS may terminate this
Agreement at any time by providing thirty (30) days written notice to
SELTEN.  Termination shall be effective upon assignment of the Patent Rights to
SELTEN pursuant to Section 8.3  below.

8.3        Reassignment of Patent Rights with Termination.  If VIVUS elects to
terminate this Agreement under Section 8.2, VIVUS shall assign and transfer to
SELTEN VIVUS’s entire right, title and interest in and to the Patent Rights
remaining at the date of such termination by executing an instrument to such
effect in form and substance reasonably satisfactory to SELTEN and will perform
all other actions reasonably requested by SELTEN to effect and confirm such
transfer.

8.4        Exclusivity.  In the event this Agreement is terminated pursuant to
Sections 3.2 or 8.2, VIVUS hereby covenants that neither it nor its Affiliates
will, directly or indirectly (including via a license with a Third Party), begin
a phase II study on a Competing Product earlier than *** years from the date at
which such termination becomes effective.  The Parties acknowledge that a
failure to comply with the provisions of this Section 8.4 shall constitute a
material breach of this Agreement.

8.5        Survival of Obligations. The expiration or termination of this
Agreement will





17

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

not relieve the Parties of any rights or obligations accruing prior to such
termination, and any such termination will be without prejudice to the rights of
either Party against the other.  The provisions of Articles 4, 5, 6, 7, 9, and
10 and Sections 8.3 and 8.4,  will survive any expiration or termination of this
Agreement. Additionally, VIVUS’s ownership of the Patent Rights as of the
Effective Date shall in no event be affected by the expiration or termination of
this Agreement, except upon early termination as provided in Section 3.2 and
this Article 8. 

Article 9
Dispute Resolution; Governing Law

9.1        Mediation.  In the event of any controversy or claim arising out of
or relating to this Agreement, including any involving any Affiliates of any
Party, (a “Dispute”), a Party seeking to resolve such Dispute shall provide
notice thereof to the other Party.  Any Dispute shall first be submitted to
mediation according to the Commercial Mediation Procedures of the American
Arbitration Association (“AAA”) (see www.adr.org).  Such mediation shall be
attended on behalf of each Party for at least one (1) session by a senior
business person with authority to resolve the Dispute.  Any period of
limitations that would otherwise expire between the initiation of a mediation
and its conclusion shall be extended until *** days after the conclusion of the
mediation.

9.2        Arbitration.    Any Dispute that cannot be resolved by mediation
within *** days of notice by one (1) Party to the other of the existence of a
Dispute (unless the Parties agree to extend that period) shall be resolved by
arbitration in accordance with the Commercial Arbitration Rules of the AAA (“AAA
Rules”; see www.adr.org) and the Federal Arbitration Act, 9 U.S.C. §1 et seq.
 The arbitration shall be conducted in San Francisco, California, by ***
appointed in accordance with the AAA Rules.    The *** shall follow the ICDR
Guidelines for Arbitrators Concerning Exchanges of Information in managing and
ruling on requests for discovery.  The ***, by accepting appointment, undertakes
to exert *** best efforts to conduct the process so as to issue an award within
*** months of *** appointment, but failure to meet that timetable shall not
affect the validity of the award.    The *** shall decide the Dispute in
accordance with the substantive law as provided in Section 9.3 below.  The ***
may award reasonable attorneys fees and costs to the prevailing party to the
arbitration. The award of the *** may be entered in any court of competent
jurisdiction.

9.3        Governing Law.  This Agreement will be governed by and interpreted in
accordance with the laws of the State of California without reference to its
choice of laws or conflicts of laws provisions. 

Article 10
Miscellaneous

10.1      Entire Agreement.  This Agreement, including each attachment and any
other exhibit or schedule hereto, constitutes and contains the entire
understanding and agreement of the Parties respecting the subject matter of this
Agreement and cancels and supersedes any and all prior or contemporaneous
negotiations, correspondence, understandings and agreements between the Parties,
whether oral or written, regarding such subject matter.





18

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

10.2      Further Actions.  Each Party agrees to execute, acknowledge and
deliver such further instruments and to do all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement. 

10.3      Binding Effect. This Agreement and the rights granted herein will be
binding upon, and will inure to the benefit of SELTEN,  VIVUS and their
respective lawful successors and permitted assigns.

10.4      Assignment.  Neither Party may assign its rights or delegate its
duties under this Agreement without the prior written consent of the other
relevant Party, which will not be unreasonably withheld, provided that any Party
may transfer this Agreement to an Affiliate without any requirement that it
obtain the consent of the other Party and further provided that any Party may
transfer this Agreement to a successor in connection with the transfer of all or
substantially all of its assets or that portion of its business pertaining to
the subject matter of this Agreement, whether by merger, consolidation, sale of
assets, or otherwise, without any requirement that it obtain the  consent of the
other Party. 

10.5      Use of Names. Except as expressly provided, no right, expressed or
implied, is granted by this Agreement to a Party to use in any manner the name
or any other trade name of the other Party or its Affiliates in connection with
this Agreement.    

10.6      No Waiver.  No waiver, modification or amendment of any provision of
this Agreement will be valid or effective unless made in writing and signed by a
duly authorized officer of each Party.  The failure of either Party to assert a
right hereunder or to insist upon compliance with any term or condition of this
Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition.

10.7      Independent Contractors.  The Parties are independent contractors and
not agents or employees of the other Party under this Agreement.  Nothing
contained in this Agreement is intended nor is to be construed so as to
constitute SELTEN or VIVUS as partners or joint venturers with respect to this
Agreement.  No Party will have any express or implied right or authority to
assume or create any obligations on behalf of or in the name of the other Party
 or to bind the other Party to any other contract, agreement or undertaking with
any Third Party except as may be explicitly provided for herein or authorized in
writing.

10.8      Notices and Deliveries. Any notices, request, delivery, approval or
consent required or permitted to be given under this Agreement will be in
writing and will be deemed to have been sufficiently given when it is received,
whether delivered in person, transmitted by facsimile with contemporaneous
confirmation, delivered by registered letter (or its equivalent) or delivered by
certified overnight courier service, to the Party to which it is directed at its
address shown below or such other address as such Party will have last given by
notice to the other Parties.

If to VIVUS:





19

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

VIVUS, Inc.

900 E. Hamilton Ave.

Suite 550

Campbell, California 95008

Attention: Chief Executive Officer

with a copy to:

VIVUS, Inc.

900 E. Hamilton Ave.

Suite 550

Campbell, California 95008

Attention: General Counsel

If to SELTEN:

Selten Pharma, Inc.

751 Laurel St., #520

San Carlos, CA 94070

Attention:  Chief Executive Officer

10.9      Severability.  In the event that any provision of this Agreement will,
for any reason, be held to be invalid or unenforceable in any respect, such
invalidity or unenforceability will not affect any other provision hereof, and
this Agreement will be construed as if such invalid or unenforceable provision
had not been included herein.

10.10   Advice of Counsel. Each Party acknowledges and agrees it has
participated in the drafting of this Agreement.  In interpreting and applying
the terms and provisions of this Agreement, the Parties agree that no
presumption will exist or be implied against the Party which drafted such terms
and provisions.

10.11   Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or electronic transmission), each of which
need not contain the signature of more than one Party, but all such counterparts
taken together will constitute one and the same agreement.  Signatures provided
by facsimile transmission or in Adobe™ Portable Document Format (PDF) sent by
electronic mail shall be deemed to be original signatures.

10.12   Waiver.  Except as specifically provided for herein, the waiver from
time to time by either of the Parties of any of their rights or their failure to
exercise any remedy will not operate or be construed as a continuing waiver of
same or of any other of such Party’s rights or remedies provided in this
Agreement.





20

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

10.13   Compliance with Laws. Each Party will comply with all applicable laws,
rules, regulations and orders of the United States and applicable foreign
countries and supra-governmental organizations and all jurisdictions and any
agency or court thereof in connection with this Agreement and the transactions
contemplated thereby.

10.14   Construction.  Except where the context requires otherwise, whenever
used the singular includes the plural, the plural includes the singular, the use
of any gender is applicable to all genders and the word “or” has the inclusive
meaning represented by the phrase “and/or”.  Whenever this Agreement refers to a
number of days, unless otherwise specified, such number refers to calendar
days.  The headings of this Agreement and any descriptions of Attachments and
Exhibits or descriptions of cross‑references are for convenience of reference
only and do not define, describe, extend or limit the scope or intent of this
Agreement or the scope or intent of any provision contained in this
Agreement.  The terms “including,” “include(s),” “such as,” and “for example” as
used in this Agreement mean including the generality of any
description preceding such term and will be deemed to be followed by “without
limitation”.

 

[Remainder of page intentionally left blank.] 



21

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized officers as of the date specified below.

 

 

SELTEN Pharma, Inc.

 

 

 

 

 

By:

/s/ Narinder Banait

 

 

 

 

Name:

Narinder S. Banait

 

 

 

 

Title:

Co-CEO, General Counsel

 

 

 

 

Date:

January 6, 2017

 

 

 

VIVUS, INC.

 

 

By:

/s/ John L. Slebir

 

 

 

 

Name:

John L. Slebir

 

 

 

 

Title:

SVP, General Counsel

 

 

 

 

Date:

January 6, 2017

 





22

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Attachment 1

Patent Rights

 

 

 

 

 

***

 

TITLE:         COMBINATION THERAPY FOR PULMONARY HYPERTENSION

 

 

 

 

 

Country

Patent Application Number

 

 

***

***

 

 

***

***

 

 

 

 

 

***

 

TITLE:         COMPOSITIONS AND METHODS FOR THE TREATMENT OR PREVENTION OF
PULMONARY HYPERTENSION

 

 

 

 

 

Country

Patent Application Number

 

 

***

***

 

 

***

***

 

 

 

 

 

***

 

TITLE:         PHARMACEUTICAL COMPOSITION

 

 

 

 

 

 

 

 

 

Country

Patent Application Number

 

 

***

***

 

 

***

***

 





23

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Attachment 2

Form of Patent Assignment

GENERAL PATENT ASSIGNMENT

WHEREAS, SELTEN Pharma, Inc. a Cayman Islands corporation, having its place of
business at 751 Laurel St., San Carlos, CA 94070 (hereinafter called
“Assignor”), has established ownership rights in and to the patents and patent
applications identified in the attached Exhibit (the “Patents”); and

WHEREAS, VIVUS, INC., a corporation of the State of Delaware, having its
principle place of business at 900 E. Hamilton Ave. Suite 550,  Campbell,
California 95008 (hereinafter called “Assignee”), desires to acquire all of
Assignor’s right, title and interest in and to the Patents and any provisional
or other right to recover damages, including royalties, for prior infringements
of the Patents; and

NOW, THEREFORE, for good and sufficient consideration, the receipt of which is
hereby acknowledged, and to the extent that the Assignor has not done so already
via a prior agreement with the Assignee, or if the Assignor has already done so
via a prior agreement with the Assignee then in confirmation of any obligation
to do so in said prior agreement, the Assignor has sold, assigned, transferred,
and set over, and by these presents does sell, assign, transfer, and set over,
unto the Assignee, its successors, legal representatives, and assigns, the
Assignor’s entire right, title, and interest in:

(a)  the Patents, including any and all: (1) continuations,
continuations-in-part, requests for continued examination, divisions, renewals,
substitute applications, and all patents granted thereon, and (2) reissues,
reexaminations and extensions or restorations by existing or future extension or
restoration mechanisms; and (3) any foreign counterparts of the foregoing; and

(b)  any provisional or other right to recover damages, including royalties, for
prior infringements of the Patents.

The above-granted rights, titles, and interests are to be held and enjoyed by
the Assignee, for its own use and behalf and the use and behalf of its
successors, legal representatives, and assigns, as fully and entirely as the
same would have been held and enjoyed by the Assignor had this sale and
assignment not been made.

The Assignor hereby covenants and agrees to and with the Assignee, its
successors, legal representatives, and assigns, that the Assignor will sign all
papers and documents, take all lawful oaths, and do all acts necessary or
required to be done in connection with any and all proceedings for the
procurement, maintenance, enforcement and defense of said patents, and said
patent applications, including interference proceedings, without charge to the
Assignor, its successors, legal representatives, and assigns, but at the cost
and expense of the Assignee, its successors, legal representatives, and assigns.





24

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Assignor and Assignee have caused this General Patent
Assignment to be executed by their duly authorized officers or agents on this __
day of ___, 2017.

 

 

 

 

 

 

ASSIGNOR:   SELTEN Pharma, INC.

    

 

 

 

 

 

 

 

BY:

 

 

DATE:

 

 

 

 

 

 

TITLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

 

ASSIGNEE:   VIVUS, INC.

 

 

 

 

 

 

 

 

BY:

 

 

DATE:

 

 

 

 

 

 

TITLE:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

DATE:

 

 

 

 

 

 

 

 

 

 

 

WITNESS:

 

 

DATE:

 

 





25

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

Attachment 3

JOINT Press Release

Picture 1 [vvus20161231ex105506cec001.jpg]

 

 

VIVUS AND SELTEN PHARMA ANNOUNCE AGREEMENT FOR THE
DEVELOPMENT AND COMMERCIALIZATION RIGHTS TO TREATMENTS FOR
PULMONARY ARTERIAL HYPERTENSION (PAH)

MOUNTAIN VIEW, Calif., and SAN CARLOS, Calif., January __, 2017 - VIVUS, Inc.
(Nasdaq: VVUS) and Selten Pharma, Inc., announced VIVUS’ acquisition from Selten
of exclusive, worldwide rights for the development and commercialization of
tacrolimus and ascomycin for the treatment of Pulmonary Arterial Hypertension
(PAH) and related vascular diseases.  VIVUS assumes all development and
commercialization responsibilities.

Selten has assigned VIVUS its license to a family of patents owned by the Board
of Trustees of the Leland Stanford Junior University (Stanford) and all rights
under a collection of patent applications owned by Selten.  The licensed patent
family includes U.S. Patent No. 9,474,745 and is directed to methods of using
tacrolimus to treat PAH. The assigned patent applications are directed to
additional compounds and methods for the treatment of PAH and formulations for
tacrolimus. In March 2015, Selten received orphan drug designation for
tacrolimus for the treatment of PAH.

VIVUS is responsible for all future financial obligations to Stanford under the
Stanford license. Selten will receive an upfront payment, and development and
sales milestone payments, as well as tiered royalties on future sales of these
compounds.

“Pulmonary Arterial Hypertension is a degenerative disease with current
treatment options that only address the symptoms to slow the progression of the
disease. We are excited about the potential of tacrolimus and ascomycin to
significantly improve the quality of life and life expectancy of PAH patients,”
said Seth H.Z. Fischer, VIVUS’ Chief Executive Officer. “The move into PAH is
the latest announcement in our effort to reshape VIVUS to build long-term
stockholder value, and we look forward to additional announcements in the
future.”

“We are excited to partner with VIVUS to strive to bring new therapies to PAH
patients who have limited treatment options,” said Leo Gu, Ph.D., President and
Co-CEO of Selten.  “Early compassionate use of the licensed compounds
demonstrate potential to go beyond symptom management and impact the progression
of disease,” he added.





26

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

“It has been a pleasure to collaborate with VIVUS on this strategic deal, and we
are looking forward to these important therapies being developed and making a
difference in patients’ lives,” said Narinder S. Banait, Ph.D., J.D. General
Counsel, and Co-CEO of Selten.  “Selten will continue to focus on rare
diseases,” he added.

About Pulmonary Arterial Hypertension (PAH)

PAH is a chronic life-threatening disease characterized by elevated blood
pressure in the pulmonary arteries (arteries between the heart and lungs) due to
severe constriction of these blood vessels.  These high pressures make it
difficult for the heart to pump blood through the lungs to be oxygenated.  The
symptoms of PAH are non-specific and can range from mild shortness of breath and
fatigue during normal daily activity to symptoms of right heart failure and
severe restrictions on exercise capacity and ultimately reduced life expectancy.
PAH includes patients with idiopathic PAH, familial PAH, and associated PAH,
which is related to certain conditions including connective tissue diseases,
congenital systemic-to-pulmonary-shunts, portal hypertension, HIV infection,
drugs and toxins.  The current treatments for PAH involve calcium channel
antagonists, prostacyclins, prostacyclin receptor (IP receptor) agonist,
endothelin receptor antagonists, phosphodiesterase-5 (PDE5) inhibitors, and
long-term anticoagulant therapy, with the aim to reduce symptoms and improve
quality of life.

About VIVUS

VIVUS is a biopharmaceutical company commercializing Qsymia® (phentermine and
topiramate extended-release) capsules CIV for the treatment of obesity. For more
information about the company, please visit www.vivus.com.

Certain statements in this press release are forward-looking within the meaning
of the Private Securities Litigation Reform Act of 1995 and are subject to
risks, uncertainties and other factors, including risks and uncertainties
related to potential change in our business strategy to enhance long-term
stockholder value;  risks and uncertainties related to the timing, strategy and
success of the development and commercialization of tacrolimus and ascomycin for
the treatment of Pulmonary Arterial Hypertension and related vascular diseases;
and risks and uncertainties related to our ability to continue to identify,
acquire and develop innovative investigational drug candidates and drugs. These
risks and uncertainties could cause actual results to differ materially from
those referred to in these forward-looking statements. The reader is cautioned
not to rely on these forward-looking statements. Investors should read the risk
factors set forth in VIVUS’ Form 10-K for the year ended December 31, 2015 as
filed on March 9, 2016 and as amended by the Form 10-K/A filed on April 22,
2016, and periodic reports filed with the Securities and Exchange Commission.
VIVUS does not undertake an obligation to update or revise any forward-looking
statements.

About Selten Pharma, Inc.

Selten Pharma, Inc. is a privately held clinical-stage biopharmaceutical company
focused on the development and commercialization of therapies for the treatment
of rare diseases.  The





27

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------

 

 

company has drug candidates in various stages of clinical and preclinical
development.  Selten's pipeline and product development strategy offers the
possibility of rapid commercialization with lower risks than typical new
chemical entities.

Contacts:

VIVUS, Inc.

Mark Oki

Chief Financial Officer

oki@vivus.com

650-934-5200

VIVUS Investor Relations:

The Trout Group

Brian Korb

Managing Director

bkorb@troutgroup.com

646-378-2923

Selten Pharma, Inc.

Tiberend Strategic Advisors, Inc.

Andrew Mielach

212-375-2694

amielach@tiberend.com

 

28

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

--------------------------------------------------------------------------------